

EIGHTH AMENDMENT TO CREDIT AGREEMENT
THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated effective as
of August 20, 2014, amends and supplements that certain Credit Agreement dated
as of November 6, 2007, as amended to date (as so amended, the "Credit
Agreement"), by and between ASSOCIATED BANK, NATIONAL ASSOCIATION, a national
banking association (the "Bank"), and MAGNETEK, INC., a Delaware corporation
(the "Company").
RECITAL
The Company and the Bank desire to amend and supplement the Credit Agreement as
provided below.
AGREEMENTS
In consideration of the Recital and the promises and agreements set forth in the
Credit Agreement, as amended hereby, the parties agree as follows:
1.    Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement. All references to the Credit
Agreement contained in the Collateral Documents and the other Loan Documents, as
amended or amended and restated, shall, upon the execution of this Amendment,
mean the Credit Agreement as amended by this Amendment.


2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:


(a)    The defined term "Adjusted EBITDA" appearing in section 1.1 of the Credit
Agreement is amended and restated in its entirety to read as follows:


"Adjusted EBITDA" means, as to any Person, for any period for which such amount
is being determined, an amount equal to (a) Net Income, plus (b) to the extent
in determining Net Income the sum of (i) depreciation expense, (ii) amortization
expense, (iii) non-cash stock compensation expense, (iv) non-cash pension
expense (v) losses from discontinued operations and (vi) a one-time non-cash
settlement charge related to a lump sum payout made on or before December 31,
2014 with respect to the Company's defined benefit retirement plan, all as
determined without duplication for the Company and its Consolidated Subsidiaries
for such period.
(b)    Section 6.10 of the Credit Agreement is amended in its entirety to read
as follows:


6.10.    Maximum Pension Payments. Make cash contributions to the defined
benefit retirement plan maintained by the Company, except for payments during
the following periods not exceeding the amounts (measured on a cash basis) for
such periods:



--------------------------------------------------------------------------------


Period
Maximum Contribution
 
 
Three-month period ending June 30, 2014


$5,000,000
Three-month period ending September 30, 2014

$8,000,000
Three-month period ending December 31, 2014

$12,000,000
Three-month period ending March 31, 2015 and
$5,000,000
each three-month period ending at the end of
 
each calendar quarter thereafter
 



Nothing herein shall prohibit the Company from making stock (non-cash)
contributions to the defined benefit retirement plan maintained by the Company,
provided that such stock contributions do not result in a Change in Control.


3.    Closing Conditions. This Amendment shall become effective upon the
execution and delivery by the parties of this Amendment and receipt by the Bank
of such other forms, certificates, agreements, documents and instruments as the
Bank may reasonably requests.


4.    No Waiver. The Company agrees that nothing contained herein shall be
construed by the Company as a waiver by the Bank of the Company's compliance
with each representation, warranty and/or covenant contained in the Credit
Agreement, the Collateral Documents and the other Loan Documents and that no
waiver of any provision of the Credit Agreement, the Collateral Documents or the
other Loan Documents by the Bank has occurred. The Company further agrees that
nothing contained herein shall impair the right of the Bank to require strict
performance by the Company of the Credit Agreement.


5.    Representations and Warranties. The Company represents and warrants to the
Bank that:


(a)    The execution and delivery of this Amendment is within its corporate
power, has been duly authorized by proper corporate action on the part of the
Company, is not in violation of any existing law, rule or regulation of any
governmental agency or authority, any order or decision of any court, the
Certificate of Incorporation or By-Laws of the Company or the terms of any
agreement, restriction or undertaking to which the Company is a party or by
which it is bound, and does not require the approval or consent of the
stockholders of the Company, any governmental body, agency or authority or any
other person or entity, except for those approvals and consents which have
already been obtained and are in full force and effect;


(b)    This Amendment has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and


(c)    The representations and warranties of the Company contained in the Credit
Agreement, the Collateral Documents and the Loan Documents are true and correct
in all material respects as of the date of this Amendment (except to the extent
such representations and warranties relate to an earlier date in which case they
are true and correct in all material respects as of such earlier date).





2

--------------------------------------------------------------------------------


6.    Miscellaneous.


(a)    Charges, Expenses and Fees. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by the Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all forms, certificates, agreements, documents and instruments
hereto or otherwise contemplated hereby, including the reasonable fees and
expenses of the Bank's counsel.


(b)    Amendments and Waivers. This Amendment may not be changed or amended
orally, and no waiver hereunder may be oral, and any change or amendment hereto
or any waiver hereunder must be in a writing which is identified as an amendment
or waiver of this Amendment and signed by the party or parties against whom such
change, amendment or waiver is sought to be enforced.


(c)    Headings. The headings in this Amendment are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Amendment.


(d)    Affirmation. Each party hereto affirms and acknowledges that the Credit
Agreement as amended by this Amendment remains in full force and effect in
accordance with its terms.


(e)    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart by facsimile or by e-mail of a portable document file (PDF) shall be
as effective as delivery of an original counterpart hereof.


[remainder of page intentionally left blank; signature page follows]









3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Eighth Amendment to Credit
Agreement as of the date first written above.


 
COMPANY:

 
MAGNETEK, INC.
 
 
 
 
 
By:
/s/ Marty J. Schwenner
 
 
Marty J. Schwenner, Vice President and
 
 
Chief Financial Officer



 
BANK:

 
ASSOCIATED BANK,
 
NATIONAL ASSOCIATION
 
 
 
By:
/s/ Marylou J. Schirpke
 
 
Marylou J. Schirpke, Vice President


4